FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   January 18, 2011
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.
                                                         No. 10-3240
                                             (D.C. Nos. 2:10-CV-02235-KHV and
 KENET DEL CID-RENDON,
                                                   2:06-CR-20021-KHV-2)
                                                           (D. Kan.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      Kenet Del Cid-Rendon pleaded guilty to various charges arising out of a

drug conspiracy, and was sentenced to a total of 292 months imprisonment. This

court affirmed that sentence on direct appeal. United States v. Del Cid-Rendon,

301 F. App’x 780 (10th Cir. 2008), cert. denied, 129 S.Ct. 2172 (2009). Mr. Del

Cid-Rendon now seeks a certificate of appealability (“COA”) in order to

challenge the district court’s denial of his motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255.



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

showing, Mr. Del Cid-Rendon must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotations omitted). Our inquiry does not require a “full

consideration of the factual or legal bases adduced in support of the [applicant’s]

claims,” but, rather, “an overview of the claims . . . and a general assessment of

their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

      Because Mr. Del Cid-Rendon is a pro se litigant, we construe his pleadings

and other papers liberally. Before us, he seeks to press three claims: that his trial

counsel was constitutionally ineffective for failing to warn him about the

possibility of a two-level sentencing enhancement for possession of a firearm,

that his appellate counsel was constitutionally ineffective for failing to challenge

this two-level enhancement on appeal, and that his appellate counsel was

constitutionally ineffective in his efforts to reduce Mr. Del Cid-Rendon’s criminal

history category. Only the latter two claims are properly before this court,

however, because in his § 2255 motion before the district court, Mr. Del Cid-

Rendon did not mention his trial counsel’s alleged failure to warn him about the




                                         -2-
possibility of the two-point firearm sentencing enhancement. 1 See Dockins v.

Hines, 374 F.3d 935, 940 (10th Cir. 2004) (declining to consider an argument

raised for the first time on appeal).

      To establish ineffective assistance of counsel on the two claims Mr. Del

Cid-Rendon did raise with the district court and wishes to pursue before us — that

his appellate counsel erred by not challenging the firearm enhancement and was

deficient in seeking to reduce petitioner’s criminal history category — Mr. Del

Cid-Rendon must show two things: (1) that his “counsel’s representation fell

below an objective standard of reasonableness,” Strickland v. Washington, 466

U.S. 668, 688 (1984), and (2) “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. Our review is “highly deferential” and we “indulge a

strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. at 689.

      In its thorough opinion, the district court applied Strickland and rejected

both of the ineffective assistance of counsel claims Mr. Del Cid-Rendon seeks to

pursue before us, explaining that he failed to establish how his counsel’s

performance was deficient and also how he was prejudiced. After reviewing the


      1
        To the extent Mr. Del Cid-Rendon seeks to pursue an ineffective
assistance claim based on his counsel’s failure to make arguments related to 18
U.S.C. § 924(c), we similarly decline to consider such theories raised for the first
time in an application for COA.

                                        -3-
record, we conclude no reasonable jurist could doubt the correctness of the

district court’s disposition of these claims. Accordingly, and for substantially the

same reasons given by the district court, we deny Mr. Del Cid-Rendon’s

application for a COA and dismiss his appeal. His motion to proceed in forma

pauperis is denied.


                                ENTERED FOR THE COURT



                                Neil M. Gorsuch
                                Circuit Judge




                                         -4-